                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 RALPH HAROLD RICKETTS,

          Plaintiff,                                                       ORDER
    v.
                                                                 Case No. 19-cv-491-wmc
 WISCONSIN SECURE HEALTH SERVICE
 UNIT, MANAGER MS WATERMAN, and
 MD EILEEN GAUIN,

          Defendants.


         Plaintiff has submitted letter, which I will construe as a motion for an order directing

prison officials to pay the remainder of the filing fees from plaintiff’s release account. Dkt. 9.

Under the Prison Litigation Reform Act, an inmate who files a lawsuit in federal court under

the in forma pauperis statute must pay the $350 filing fee, first by making an initial partial

payment and then by sending the remainder of the fee to the court in installments of 20% of

the preceding month’s income, in accordance with 28 U.S.C. § 1915(b)(2). On June 18, 2019,

this court entered an order assessing plaintiff an initial partial payment of the filing fee for this

case, which plaintiff has paid.

         The language of 28 U.S.C. § 1915(b)(1) requires prison officials to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). However, with the exception of such

initial partial payments, this court does not have the authority to tell state officials whether,

and to what extent, a prisoner should be able to withdraw money from a release account. I will

deny this motion.




                                                 1
                                              ORDER

       IT IS ORDERED that plaintiff Ralph Harold Ricketts’s motion for an order directing

prison officials to pay the remainder of the filing fee in this case from plaintiff’s release account

is DENIED.

               Entered this 11th day of July, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
